Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 14 May 1799
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            
              my dear sister
              Quincy May 14 1799
            
            I am much mortified and dissapointed that I cannot have the pleasure which I anticipated of visiting you with the Chilrdren on their Return to Atkinson. I was threatned last week with a return of the

complaint under which I labourd last summer; but I was in hopes it would go of, and that a Ride would serve me but I have not found it so. my things were all put up yesterday to sit out, but I am discouraged from the attempt
            your son will therefore accompany the children, tho I hardly have thought him fit to go out for a fort night. he has had the prevailing cold attended with something of a fever—and has had a bad cough which is yet very troublesome, and to which it is necessary to pay attention. I hope a Ride will serve his Health.
            I have fixd the Children for summer. I did not think it would do to make them Cloaths for winter as yet; I hope I shall be able to Make you a visit in the course of the spring, or summer if my Health will permit— sister Cranch is very unwell with a hoars cold & cough that has hung upon her for near a Month. last week we lost our Aunt Thaxter—at a good old age She is gatherd to her Ancestors. She did not outlive her usefullness, but was active and in possession of her faculties to the last week of her Life— I send you a couple of old shirts / and am your affectionate / Sister
            
              Abigail Adams
            
          
          
            My Best Regards to Mr Peabody and compliments to Miss Palmer
          
        